Citation Nr: 0705254	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-30 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher (compensable) rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training (ACDUTRA) from September 1964 to March 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In August 2004, the veteran requested a personal hearing at 
the RO before a Veterans Law Judge.  In September 2004, he 
withdrew his hearing request.  

It appears during the pendency of the appeal that the veteran 
has raised the issues of a total disability compensation 
rating due to individual unemployability based on service-
connected disability and service connection for depression 
claimed as secondary to bilateral hearing loss.  As these 
issues have not been adjudicated by the RO, they are referred 
there for any further appropriate consideration.


FINDING OF FACT

Bilateral hearing loss is manifested by auditory acuity level 
IV in the left ear and auditory acuity level I in the right 
ear.


CONCLUSION OF LAW

The criteria for a higher (compensable) rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 
6100 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter dated in August 2003.  
The notice advised the veteran of what was required to 
prevail on his claim for a higher rating for bilateral 
hearing loss; what specifically VA had done and would do to 
assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession, that pertained to the claim.  The notice included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, or that there was some deficiency in the notice 
as to the effective date of the disability, as the claim is 
denied, no disability rating will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before a Veterans Law Judge, 
but he withdrew his hearing request in September 2004.  The 
veteran has not identified any available, pertinent evidence, 
to include VA and private medical records, for consideration 
in his appeal.  In his June 2003 claim, the veteran noted 
that he was in receipt of Social Security disability 
benefits, after an early retirement in April 2002.  While the 
RO has not obtained the Social Security Administration 
records, it is noted that the veteran specifically stated 
that his Social Security benefits were accepted on the basis 
of a back injury.  Further, the veteran indicated in a 
September 2003 statement that his hearing loss was last 
evaluated at the San Francisco Presidio VA Hospital three 
years previously.  Although the RO did not attempt to obtain 
records of this evaluation, it is noted that any clinical 
findings dated three years prior to the receipt of the 
veteran's current claim would not be probative of the issue 
of the current severity of his hearing loss.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA examination in September 2003, 
specifically to evaluate the nature and severity of his 
current bilateral hearing loss.  The veteran has not 
contended - nor is there any record in the file to show - 
that there has been a material change in the disability since 
the September 2003 examination to warrant a reexamination. 
38 C.F.R. § 3.327(a).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Bilateral hearing loss is currently rated as noncompensable 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.     

The record shows that the veteran underwent a VA examination 
in September 2003.  At the time of the examination, 
audiometric testing revealed the following pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz:  
50, 75, 80, and 75, for an average of 70 in the left ear; and 
15, 40, 70, and 65, for an average of 48 in the right ear.  
Speech recognition (per Maryland CNC) was 80 percent in the 
left ear and 94 percent in the right ear.  

The VA audiometric findings reflect level IV auditory acuity 
in the left ear and level I auditory acuity in the right ear.  
38 C.F.R. § 4.85, Tables VI.  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating under Table VII, Diagnostic Code 6100.  

Further, an exceptional pattern of hearing impairment is not 
shown under 38 C.F.R. § 4.86, that is, puretone threshold at 
1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz. 

The Board acknowledges the veteran's contentions to the 
effect that he has great difficulty with hearing aids (he has 
tried three different sets and has not worn any for any 
length of time), and that the results of the September 2003 
VA examination were essentially invalid because they did not 
accurately reflect his true hearing impairment.  The 
veteran's representative argued in a January 2007 statement 
that the audiometric testing did not equate to evaluating the 
effects of the veteran's hearing loss on his ability to 
function under the ordinary conditions of daily life.  He 
thus asserted that the VA did not provide an adequate medical 
examination.  He stated that the veteran's hearing loss 
should be evaluated in an environment that accounted for the 
effects of the loss on his ordinary conditions of life.  

In reviewing the examination report by a VA audiologist, the 
Board finds no indication that the conduct of the examination 
was deficient in any way or that the clinical findings were 
inaccurate.  The Board finds no basis in this case for 
undertaking an alternative form of hearing testing, as 
suggested by the veteran's representative, other than that 
which is specified by 38 C.F.R. § 4.85.  Further, the veteran 
has presented no evidence, other than his own assertions, to 
show that the examination findings are invalid.  In that 
regard, there is no indication from the record that the 
veteran has medical training or expertise, and therefore as a 
lay person he is not competent to proffer a medical opinion 
as to the severity of his hearing loss as shown by 
audiometric evaluation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).

The Board concludes that there have been no clinical findings 
to show that the veteran's hearing loss meets the criteria 
for a compensable rating.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For example, the record does not suggest that 
bilateral hearing loss requires frequent hospitalization or 
causes marked interference with employment (in his claim 
filed in June 2003, the veteran indicated that he was forced 
to retire early in April 2002 due to a back disability).  For 
this reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  




ORDER

A higher (compensable) rating for bilateral hearing loss is 
denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


